internal_revenue_service department of the treasury washington d c person to contact telephone number refer reply to cc dom fi p plr-113891-98 date jan -6 - index no legend trust operating partnership state x state y date a this ruling responds to a letter dated date and subsequent correspondence submitted by your authorized representatives requesting rulings under revenue code regarding the provision of telecommunications services of the internal trust is a state x corporation that has filed an election facts trust is of the code to be treated as a real_estate under sec_856 investment_trust reit commencing with its taxable_year that ended date which through operating partnership a state y limited_partnership owns and operates commercial office buildings individually a property and collectively the properties owns an interest in operating partnership of approximately a percent a fully integrated real_estate company trust plr-113891-98 to retain existing tenants as well as attract new tenants collectively tenants to the properties certain or all of the properties will be improved with a network of voice video and data communications systems system property the system will be owned by trust and or by one or more third-parties provider telecommunications-related equipment to the tenants in connection with the provision of telecommunications services telecommunications services means the transmission and provision of the following information and information services telephone and other communications e-mail video communications electronic research internet access communicationg networking safety and security systems and environmental control systems the provider or trust may provide for any particular trust or operating partnership will derive income charges in connection with the provision of telecommunications services as follows first pursuant to an agreement between a provider and trust a provider may pay trust or operating partnership a fee that may be expressed as a fixed dollar amount as a percentage of the provider's gross_receipts or as some combination of the two second in addition to or in lieu of such fees received from a provider a tenant may pay trust or operating partnership a fee that may be expressed as a fixed dollar amount as a percentage of the tenant's payments made to any provider or as some combination of the two third in the case where trust or operating partnership owns an equity_interest in an entity that is treated as a partnership for federal_income_tax purposes trust or operating partnership may derive income in connection with the provision of telecommunications services by reason of trust's or operating partnership's proportionate share of charges received by such entity from tenants and providers in connection with the provision of telecommunications services to tenants the telecommunications services described above may be included in a package of services provided to tenants for a fee or tenants may be charged a fee for each individual telecommunications service received charged a fee based upon the actual amount of usage of particular telecommunications service in addition tenants may be a_trust makes the following three representations trust represents that the telecommunications services offered to the tenants are of the type usually and customarily offered or provided to tenants of similar office properties located in the same geographic markets where the properties are located trust represents that no provider that has entered into agreements with trust offers any telecommunications services plr-113891-98 x99 la s d e f s c e y p w w to tenants that the provider does not also offer to its customers that are not tenants trust represents that the actual telecommunications services provided to tenants by providers are not customized to fit the specific needs of a particular tenant tenants merely are offered a menu of telecommunications services that are generally available to customers of the provider and the tenants can pick from that menu the telecommunications services they wish to receive law analysis sec_856 of the code provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 of the code provides that rents from real i ii charges for services property include subject_to the exclusions in sec_856 rents from interests_in_real_property customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with the lease rent attributable to personal_property which iii for purposes of sec_856 and sec_856 sec_1_856-4 of the income_tax regulations provides the services rendered to tenants of a particular building of the code that term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated will be considered customary if in the geographic area in which the building is located tenants in buildings of a similar class are customarily provided with the service geographic areas where it other utilities to tenants in buildings of the submetering of such utilities to tenants will be considered a customary service is customary to furnish electricity or a particular class in particular sec_856 c of the code excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 da a provides that impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for furnishing or rendering services to the tenants of such property or managing or operating such property sec_856 d b section plr-113891-98 a ag a t provides that if the amount of impermissible_tenant_service_income with respect to a property for any taxable_year exceeds one percent of all amounts received or accrued directly or indirectly by the reit with respect to such property the impermissible_tenant_service_income of the reit with respect to the property shall include all such amounts sec_856 c i of the code excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the reit itself does not derive or receive any income additionally sec_856 d c ii excludes from the definition of impermissible_tenant_service_income any amount which would be excluded from unrelated_business_taxable_income under dollar_figure b if received by an organization described in sec_511 a sec_1_512_b_-1 of the regulations provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in any office building are generally treated as rent from real_property one of the principal purposes for the income restrictions imposed by sec_856 and sec_856 of the code is bulk of the reit's income is from passive sources and not from the active_conduct_of_a_trade_or_business 86th cong 2d sess c b see h_r rep no to ensure that the the provision of telecommunications services is similar to the provision of services by public_utilities and has become an essential means of communicating business information and data the ability of trust to provide telecommunication services to tenants of the properties will allow trust to offer services similar to those being offered to tenants of similar classes of office buildings in the same geographic markets where the properties are located t r w plr-113891-98 -s- a ‘ - accordingly the telecommunication services offered by trust to tenants of the properties will not be considered to be rendered primarily for the convenience of the tenants under as a result the services sec_1_512_b_-1 s of the regulations will fall within the exception contained in c ii of the code and the provision of telecommunication services will not prevent trust's share of amounts derived from the properties from qualifying as rents_from_real_property under sec_856 of the moreover based on trust's representation that the code telecommunications services are of the type usually and customarily offered or provided to tenants of similar office properties located in the same geographic markets where the if properties are located charges received or accrued by trust otherwise qualifying will constitute rents_from_real_property within the meaning of sec_856 of the code sec_856 - under sec_1_856-3 of the regulations a reit that is a a partnership is deemed to own its proportionate share partner in of each of the assets of the partnership and to be entitled to for the income of the partnership attributable to that share a partner in the purposes of partnership's assets shall be determined in accordance with the partner's capital interest in the partnership the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 of the code the character of the interest of sec_856 accordingly based on the facts submitted and representations made we rule as follows holding sec_1 the provision of telecommunications services to the tenants as described above will not cause trust's allocable share of otherwise qualifying_income received by operating partnership from the properties to be excluded from the term rents_from_real_property within the meaning of sec_856 of the code charges received or accrued directly by trust or trust's receipt of trust's allocable share of charges received or accrued by operating partnership if otherwise qualifying will constitute rents_from_real_property within the meaning of received or accrued from a person described in sec_856 rents_from_real_property sec_856 of the code sec_856 b will not constitute b i or for example charges except as specifically ruled upon above no opinion is expressed or implied regarding the consequences of this transaction under any other provision of the code in plr-113891-98 ho l4aus particular no opinion is expressed whether trust qualifies as reit under sec_856 of the code a this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that this ruling may it not be used or cited as precedent in accordance with the power_of_attorney on file we are sending a copy of this letter to trust's authorized representatives sincerely yours assistant chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter copy of sec_6110 purposes
